Citation Nr: 1602594	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  10-34 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a lung disability, as due to exposure to asbestos.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran served on active duty from August 1961 to August 1963, and from June 1969 to October 1987, with additional periods of active service with the U.S. Navy Reserve. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he developed a lung disease as a result of exposure to asbestos during his sea service in the U.S. Navy.  A review of the Veteran's service records shows that he served aboard the USS Talbot County, the USS Johnston, and the USS Inflict.  The Dictionary of American Naval Fighting Ships reflects that each of these ships was constructed during World War II or immediately thereafter.  According to VA's Adjudication Procedure Manual, varieties of asbestos were used extensively in military ship construction during the World War II era.  See VBA Manual M21-1, IV.ii.2.C.2.e. (2015).   Given the Veteran's service aboard the Talbot County, the Johnston, and the Inflict, the Board finds that there is a likelihood that he was exposed to asbestos during his active military service.

VA treatment records show that the Veteran reported that he was first diagnosed with a lung disability in 1997, and that the individual who diagnosed him stated that the disability was the result of exposure to asbestos.  The 1997 records are not of record and must be obtained, pending the Veteran's written authorization, as they are likely relevant to his appeal.  38 C.F.R. § 3.159(c)(1).  

Chest x-rays conducted by VA in 2003 and 2005 showed scarring in the lungs of undetermined etiology.  A July 2005 VA pulmonary consult concluded that there were multiple etiologies for the Veteran's lung scarring, including asbestos exposure, but that it would be "impossible to tell if from asbestos or not with normal pulmonary function and no symptoms."  

As there is evidence of a current disability, as well as exposure to asbestos in service, a VA examination is necessary in order to determine the etiology of the Veteran's lung scarring.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

During the July 2005 pulmonary consult, the Veteran also indicated that he receives treatment for his lung disability at "Langley," which may be a medical facility located at Langley Air Force Base.  On remand, the Veteran must be asked to identify this facility and provide any necessary written authorization to obtain his medical records.  38 C.F.R. § 3.159(c).  

Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records since May 2009.

2.  Contact the Veteran and request that he provide written authorization to obtain records from all non-VA doctors who have evaluated his lung disability, including the physician who first observed the disability in 1997.

The Veteran must also be asked to identify the "Langley" facility where he has been treated for his lung disability.  If the facility is not affiliated with a Federal agency, request that the Veteran provide written authorization to obtain his records.  

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the Veteran's lung disability.  The Veteran must be informed that in the alternative he may obtain and submit the records himself.  

If such records are unavailable, the record must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter, afford the Veteran a VA examination by an appropriate medical professional to determine the nature and etiology of his lung disability.  The record must be made available to the examiner for review.

The examiner is asked to state whether it is at least as likely as not (50 percent or greater probability) that the Veteran has an asbestos-related lung disability.  All necessary tests should be performed in order to make this determination.  The examiner must also review the VA chest x-rays from 2003 and 2005, as well as the July 2005 pulmonary consultation and any additional relevant treatment records that are obtained on remand, in reaching a conclusion in this matter.  

The examiner must also provide an opinion as to whether it is at least as likely as not that the Veteran has a lung disability that had its onset during, or is otherwise related to, his military service, including any exposure to asbestos.

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

